           Case 1:19-vv-01409-UNJ Document 34 Filed 08/13/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-1409V
                                         UNPUBLISHED


    ROXANNA COMMANCHE,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: July 14, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Guillain-
                                                              Barre Syndrome (GBS)
                        Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.

Lara Ann Englund, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

        On September 12, 2019, Roxanna Commanche filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré syndrome
(“GBS”) as a result of an influenza (“flu”) vaccination administered on September 13,
2016. Petition at 1. Petitioner further alleges that the adverse effects of her injury have
lasted for longer than six months. Petition at 1, 12. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

      On June 22, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On July 8, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded (a) a lump sum
payment of $120,000.00, representing compensation for pain and suffering; (b) a lump
sum payment of $254.59, representing compensation for satisfaction of the

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:19-vv-01409-UNJ Document 34 Filed 08/13/20 Page 2 of 5



Presbyterian Centennial Care lien; and (c) a lump sum payment of $9,248.56,
representing compensation for satisfaction of the Molina Health Care lien. Proffer at 2-
3. In the Proffer, Respondent represented that Petitioner agrees with the proffered
award. Id. at 2. Based on the record as a whole, I find that Petitioner is entitled to an
award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, I award Petitioner:

    A. A lump sum payment of $120,000.00, representing compensation for pain
       and suffering in the form of a check payable to Petitioner

    B. A lump sum payment of $254.59 representing compensation for
       satisfaction of the Presbyterian Centennial Care lien, payable jointly to
       Petitioner and

                                 Presbyterian Health Plan Subrogation
                                            P.O. Box 27489
                                     Albuquerque, NM 87125-7489
                                     Presbyterian ID: 10205131700

        Petitioner agrees to endorse this check to Presbyterian Health Plan Subrogation.

    C. A lump sum payment of $9,248.56 representing compensation for
       satisfaction of the Molina Health Care lien, payable jointly to Petitioner and

                                                Equian
                                             P.O.Box 32100
                                          Louisville, KY 40232
                                     Equian Event Number: 43153767

        Petitioner agrees to endorse this check to Equian.

These amounts represent compensation for all damages that would be available under
§ 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                                           s/Brian H. Corcoran
                                                           Brian H. Corcoran
                                                           Chief Special Master
3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:19-vv-01409-UNJ Document 34 Filed 08/13/20 Page 3 of 5




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

ROXANNA COMMANCHE,                                  )
                                                    )
                      Petitioner,                   )
                                                    )
       v.                                           ) No. 19-1409V
                                                    ) Chief Special Master Brian Corcoran
SECRETARY OF                                        )
HEALTH AND HUMAN SERVICES,                          )
                                                    )
                      Respondent.                   )
                                                    )

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On June 16, 2020, respondent filed a Vaccine Rule 4(c) report concluding that petitioner

suffered Guillain-Barre Syndrome within the Table timeframe following an influenza

vaccination, and stating that he would not contest petitioner’s entitlement to compensation under

the National Childhood Vaccine Injury Act of 1986, as amended, 42 U.S.C. §§300aa-10 to -34.

Accordingly, on June 22, 2020, the Chief Special Master issued a Ruling on Entitlement.

I.    Items of Compensation

       Respondent proffers that petitioner should be awarded $120,000.00 for pain and

suffering, $254.59 to satisfy a Medicaid lien asserted by Presbyterian Centennial Care, and

$9,248.56 to satisfy a Medicaid lien asserted by Molina Healthcare of New Mexico. These

amounts represent all elements of compensation to which petitioner is entitled under 42 U.S.C.

§ 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made in

the form of three lump sum payments:
          Case 1:19-vv-01409-UNJ Document 34 Filed 08/13/20 Page 4 of 5




       A. A lump sum payment of $120,000.00, representing compensation for pain and

           suffering, in the form of a check payable to petitioner. 1

       B. A lump sum payment of $254.59 representing compensation for satisfaction of the

           Presbyterian Centennial Care lien, payable jointly to petitioner and

                              Presbyterian Health Plan Subrogation
                                         P.O. Box 27489
                                 Albuquerque, NM 87125-7489
                                 Presbyterian ID: 10205131700

       Petitioner agrees to endorse this check to Presbyterian Health Plan Subrogation.

       C. A lump sum payment of $9,248.56 representing compensation for satisfaction of the

           Molina Health Care lien, payable jointly to petitioner and

                                            Equian
                                        P.O. Box 32100
                                     Louisville, KY 40232
                                Equian Event Number: 43153767

       Petitioner agrees to endorse this check to Equian.

       These payments represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                              Respectfully submitted,

                                              ETHAN P. DAVIS
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.


                                                 2
         Case 1:19-vv-01409-UNJ Document 34 Filed 08/13/20 Page 5 of 5




                                    CATHARINE E. REEVES
                                    Deputy Director
                                    Torts Branch, Civil Division

                                    HEATHER L. PEARLMAN
                                    Assistant Director
                                    Torts Branch, Civil Division

                                    s/ LARA A. ENGLUND
                                    LARA A. ENGLUND
                                    Senior Trial Attorney
                                    Torts Branch, Civil Division
                                    U.S. Department of Justice
                                    P.O. Box 146 Benjamin Franklin Station
                                    Washington D.C. 20044-0146
                                    Tel: (202) 307-3013
                                    E-mail: lara.a.englund@usdoj.gov

Dated: July 8, 2020




                                       3
